[Cite as Beaver v. Licking Valley Local School Dist. Bd. of Edn., 2015-Ohio-4557.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                              JUDGES:
HAYDEN BEAVER                                         :       Hon. W. Scott Gwin, P.J.
                                                      :       Hon. William B. Hoffman, J.
                      Appellant-Appellant             :       Hon. Sheila G. Farmer, J.
                                                      :
-vs-                                                  :
                                                      :       Case No. 15-CA-22
LICKING VALLEY LOCAL SCHOOL                           :
DISTRICT BOARD OF EDUCATION                           :
                                                      :       OPINION
                        Appellee-Appellee




CHARACTER OF PROCEEDING:                                  Civil appeal from the Licking County Court
                                                          of Common Pleas, Case No. 14CV00825



JUDGMENT:                                                 Affirmed



DATE OF JUDGMENT ENTRY:                                   October 30, 2015


APPEARANCES:

For Appellee                                              For Appellant

JENNIFER FLINT                                            DAVID STOKES
100 South Third Street                                    33 West Main Street, Ste. 102
Columbus, OH 43215                                        Newark, OH 43055
Licking County, Case No. 15-CA-22                                                          2

Gwin, P.J.

       {¶1}   Appellant Hayden Beaver appeals the March 9, 2015 judgment entry of

the Licking County Court of Common Pleas affirming the decision of appellee Licking

Valley Local School District Board of Education ("Board").

                                   Facts & Procedural History

       {¶2}   Appellant was at Saturday School on May 31, 2014 as a result of

excessive absences. While students typically do schoolwork during Saturday School,

on May 31 the teacher had the students go outside to clean up. Half of the students,

including appellant, were at the back of the building, and the doors to the school

automatically locked. The teacher observed appellant sitting on a bench. Appellant told

her he was going to leave and not clean up. The teacher brought in the half of the

students at the front of the school. Appellant began beating on the front door, yelling,

and calling the teacher a "fucking bitch." The teacher alleged that appellant told her, "I'll

get you," but appellant denied telling her this. The teacher initially did not let appellant

back into the school due to his uncontrollable anger, but let him in after he calmed

down. Appellant called his custodian, grandfather Kenny Young, who came to pick him

up.

       {¶3}   On June 2, 2014, Assistant Principal Shane Adkins ("Adkins") met with

appellant and provided him with a written notice of intended suspension. The notice

stated that the reason for the intended suspension was "repeated insubordination,"

appellant "pounded the door window and called the teacher a fucking bitch," and

appellant "has 19 disciplinary offenses this year." Also on June 2, 2014, Adkins sent

written notice to Kenny Young of appellant's suspension for ten (10) school days,
Licking County, Case No. 15-CA-22                                                        3


beginning June 2, 2014. No end date for the suspension was given, as it was noted

that appellant was being recommended for expulsion.

      {¶4}   On June 3, 2014, Superintendent David Hile ("Hile") provided written

notice that appellant had been recommended for expulsion. Hile listed the reasons for

the request for expulsion as follows: repeated insubordination, Hayden refused to help

clean up the outside of the building at Saturday School, Hayden punched/pounded the

door window and called the teacher a "fucking bitch," and Hayden has 19 disciplinary

offenses this year. The notice of intended expulsion provided that a hearing on the

intended expulsion was scheduled for June 9, 2014. The notice stated that, "should the

date not be satisfactory, or you wish an extension of time to consider a hearing, please

call my office * * * and I'll arrange for another time at your convenience." The notice

was to the attention of Kenny Young and was mailed to the residence of both appellant

and his guardians.

      {¶5}   On June 9, 2014, a hearing was held on the intended expulsion.

Appellant, his attorney, appellant's guardians, Hile, and Adkins appeared at the hearing.

Adkins testified that the recommended expulsion was due to cumulative problems with

appellant, including repeated insubordination and disrespect.         Adkins detailed an

incident in April when Adkins thought he might recommend expulsion where appellant

scribbled on the floor with a pen. When the teacher brought out cleaning supplies,

appellant responded with something to the effect of "I'm not fucking cleaning that up; I'll

pay somebody to do it," then took money out and threw it on the floor. Appellant

admitted to Adkins that he told the teacher he was "not fucking cleaning it." Appellant
Licking County, Case No. 15-CA-22                                                      4


was suspended for ten (10) days after the incident.              Adkins thought about

recommending expulsion, but hoped things might have gotten better.

      {¶6}   Adkins further stated that the May 31st incident was not the only reason

for the requested expulsion, and he requested the expulsion due to the cumulative

effect of the continued insubordination and disrespect. Prior to May 31, appellant had

nineteen (19) other disciplinary offenses. Adkins testified that many of the events were

considered serious insubordination offenses. Further, that appellant was not remorseful

and did not take responsibility for his misconduct. Adkins testified that this lack of

acknowledgement and remorse played a part in the decision to recommend expulsion.

Adkins again described the May 31st incident.

      {¶7}   Appellant testified that, on May 31st, he was not properly dressed to pick

up trash. Appellant confirmed he called the teacher a "fucking bitch," but denied telling

her, "I'm going to get you." Appellant stated that he would rather be in a one-on-one

school rather than with a group of people and the current school is not working for him.

The superintendent questioned appellant as to his goals and his hobbies in order to

help him "figure out what you want to accomplish so that school can help you get there."

The parties spent time discussing other schooling options, including Newark High

School and Newark Digital Academy ("NDA"). Sherry Young confirmed that she had

already called NDA for an application. Appellant apologized for the language he used.

Hiles stated that, if he suspended appellant from Licking Valley, he would hold the

suspension in abeyance so that appellant could enroll in NDA.

      {¶8}   On June 9, 2014, Hiles provided written notice of appellant's expulsion for

eighty days, from August 25, 2014 through January 6, 2015. The notice was to the
Licking County, Case No. 15-CA-22                                                        5


attention of appellant's grandparents/guardians and was mailed to the residence of both

appellant and his guardians. Hiles stated that, "as per our conversation at the hearing,

and in the interest of giving you options for Hayden to continue to pursue his high

school diploma" if he enrolled in Newark Digital Academy, Hiles would hold the

expulsion in abeyance.     The notice provided that they had the right to appeal the

expulsion to the Board and to be represented by an attorney.

      {¶9}   On June 16, 2014, appellant's attorney sent a letter to Hile appealing the

suspension and expulsion to the Board.        On June 18, 2014, Hiles sent a letter to

appellant's attorney notifying him of the date, time, and place of the appeal hearing

before the Board. The Board held a hearing in executive session on August 11, 2014.

Present at the hearing were: Hile, Atkins, appellant, Kenny Young, the Board President,

Vice-President, Treasurer, and three board members. At the hearing, Adkins stated

that he was recommending expulsion due to the appellant's cumulative discipline record

with a total of twenty (20) disciplinary offenses, including the one on May 31st. Adkins

detailed both the incident in April and the incident on May 31st. Appellant testified that,

on May 31, when he was knocking on the door to be let in, the teacher walked by and

laughed at him and said she was not letting him in. Further, that he was wearing new

white shoes that were not appropriate to pick up trash in the wet grass and that he was

not told ahead of time that he would be picking up trash.

      {¶10} The Board unanimously upheld the suspension. On September 15, 2014,

appellant filed an administrative appeal of the Board's decision with the Licking County

Court of Common Pleas pursuant to Ohio Revised Code Chapter 2506.                Appellant

argued that: the June 3, 2014 notice of intended expulsion does not comply with R.C.
Licking County, Case No. 15-CA-22                                                      6


3313.66(B) because it was addressed only to appellant's guardian; that the expulsion

hearing was scheduled six days after June 3 and thus not within the five (5) day time

period required by R.C. 3313.66(B); that the June 9th notice of expulsion does not

comply with R.C. 3313.66(D) because it was mailed to the guardians and not appellant;

that the assistant principal was not authorized to issue a carry-over suspension; that no

notice of suspension was provided within one school day; and selective prosecution.

Appellee filed a brief in response.

       {¶11} The trial court issued a decision on March 9, 2015. The trial court found

that since the record established that appellant resided at the same residence at his

guardian and the notice was mailed to that address, appellant was given notice of the

intent to expel. Further, that appellant's due process rights were not violated as he

participated fully in the expulsion hearing and subsequent appeal to the Board and was

represented by counsel at both hearings. Thus, appellant was not prejudiced by any

defect in the notice. The trial court further found that appellant did not object to the

hearing date or request an extension of time and was not prejudiced by the hearing

being set after the school year had ended. The trial court also overruled appellant's

assignments of error with regard to the omission of the address and phone number of

the appropriate agencies; the failure to provide written notice of suspension within one

day of the suspension; the alleged invalidity of the carry-over suspension, and selective

prosecution.

       {¶12} Appellant appeals the March 9, 2015 judgment entry of the Licking County

Common Pleas Court and assigns the following as error:
Licking County, Case No. 15-CA-22                                                      7


      {¶13} "I. THE LOWER COURT ERRED, AS A MATTER OF LAW, AND/OR

ABUSED ITS DISCRETION, BY GIVING UNDUE DEFERENCE TO THE DECISION

OF THE APPELLEE-BOARD.

      {¶14} "II. THE LOWER COURT COMMITTED HARMFUL ERROR BY FINDING

THAT THE "CARRY-OVER" SUSPENSION WAS NOT INVALID.

      {¶15} "III. THE COMMON PLEAS COURT COMMITTED HARMFUL ERROR BY

FINDING THAT THE SUPERINTENDENT'S NOTICE OF EXPULSION COMPLIED

WITH R.C. 3313.66(D).

      {¶16} "IV. THE COMMON PLEAS COURT COMMITTED HARMFUL ERROR

BY NOT FINDING THAT THE SUPERINTENDENT'S JUNE 3, 2014 EXPULSION

HEARING NOTICE FAILED TO COMPLY WITH R.C. 3313.66(A)(6)(a) AND/OR (b)."

                                     Standard of Review

      {¶17} As an appellate court, our standard of review to be applied in an R.C.

2506.04 appeal is "limited in scope." Kisil v. Sandusky, 12 Ohio St.3d 30, 465 N.E.2d

848 (1984). "This statute grants a more limited power to the court of appeals to review

the judgment of the common pleas court only on 'questions of law,' which does not

include the same extensive power to weigh the preponderance of the substantial,

reliable, and probative evidence, as is granted to the common pleas court."           Id.

Ultimately, the standard of review for appellate courts in a R.C. 2506 appeal is "whether

the common pleas court abused its discretion in finding that the administrative order

was or was not supported by reliable, probative, and substantial evidence." See Weber

v. Troy Twp. Board of Zoning Appeals, 5th Dist. Delaware No. 07 CAH 04 0017, 2008-

Ohio-1163. "The standard of review for courts of appeals in administrative appeals is
Licking County, Case No. 15-CA-22                                                      8


designed to strongly favor affirmance" and "permits reversal only when the common

pleas court errs in its application or interpretation of the law or its decision is

unsupported by a preponderance of the evidence as a matter of law." Cleveland Clinic

Foundation v. Cleveland Board of Zoning Appeals, 141 Ohio St.3d 318, 2014-Ohio-

4809, 23 N.E.2d 1161.

                                                   I.

       {¶18} Appellant first argues the trial court erred by giving "undue deference" to

the decision of appellee because the trial court stated in the beginning of its judgment

entry that, "[a] court is bound by the nature of administrative proceedings to presume

that the decision of the administrative agency is reasonable and valid."

       {¶19} R.C. 2506.04 sets forth the applicable standard of review for a court of

common pleas in R.C. 2506-based administrative appeals. It provides, in pertinent part,

as follows:

       [T]he court may find that the order, adjudication, or decision is

       unconstitutional,   illegal,   arbitrary,    capricious,   unreasonable,   or

       unsupported by the preponderance of the substantial, reliable, and

       probative evidence on the whole record. Consistent with its findings, the

       court may affirm, reverse, vacate or modify the order, adjudication, or

       decision, or remand the cause to the officer or body appealed from with

       instructions to enter an order, adjudication, or decision consistent with the

       findings or opinion of the court.      The judgment of the court may be

       appealed by any part on questions of law as provided in the Rules of

       Appellate Procedure * * *.
Licking County, Case No. 15-CA-22                                                      9

       {¶20} Appellant contends that Cleveland Clinic Foundation v. Cleveland Board

of Zoning Appeals stands for the broad proposition that a common pleas court does not

have to defer to the administrative agency. We first note that the Ohio Supreme Court

specifically stated in the Cleveland Clinic case that they were deciding a "narrow issue:

the proper standard of review for courts to apply in appeals, pursuant to R.C. 2506.04,

from decisions of zoning authorities that restrict the use of property." 141 Ohio St.3d

318, 2014-Ohio-4809, 23 N.E.2d 1161. The instant case is not a decision of a zoning

authority that restricts the use of property.

       {¶21} Further, while the Supreme Court in Cleveland Clinic recognizes that the

trial court does not owe a duty of deference to a Board of Zoning Appeals when an

appeal involves the interpretation of an ordinance in a de novo review, the Court also

stated that "a court of common pleas should not substitute its judgment for that of an

administrative board, such as the board of zoning appeals, unless the court finds that

there is not a preponderance of reliable, probative and substantial evidence to support

the board's decision." 141 Ohio St.3d 318, 2014-Ohio-4809, 23 N.E.2d 1161, citing

Dudukovich v. Housing Authority, 58 Ohio St.2d 202, 389 N.E.2d 1113 (1979).

       {¶22} In this case, the trial court determined that: (1) the Board's decision was

not unconstitutional, illegal, arbitrary, capricious, unreasonable or unsupported by the

preponderance of the evidence on the whole record; (2) the Board complied with R.C.

3313.66; and (3) appellant was afforded the requisite due process and was not

prejudiced by any alleged procedural defects.      Accordingly, the trial court's review

complied with the requisite standard of review. Appellant has failed to articulate any

specific deference the trial court allegedly gave the Board's decision and appellant does
Licking County, Case No. 15-CA-22                                                      10


not allege that the Board's decision is not supported by substantial, reliable, and

probative evidence. Appellant's first assignment of error is overruled.

                                               II.

      {¶23} Appellant next contends the trial court erred by finding that the "carry-

over" suspension was valid.       R.C. 3313.66(A) provides that, "[i]f at the time a

suspension is imposed there are fewer than ten school days remaining in the school

year in which the incident that gives rise to the suspension takes place, the

superintendent may apply any remaining part or all of the period of the suspension to

the following school year."

      {¶24} Appellant argues that the "carry-over" suspension was not valid because

only a superintendent, not an assistant principal, may impose a "carry-over" suspension

that begins in one school year and carries over to the subsequent school year.

However, in this case, the record show that there was no "carry-over" suspension.

      {¶25} In the "Notice of Suspension," it states that the "suspension will be for 10

school days beginning on June 2, 2014." In the portion of the notice that states "ending

on," no ending date is included and it states "rec. for expulsion." Appellant was expelled

and this expulsion began the first day of the following school year. As Hiles testified,

the suspension concluded at the end of the 2013-2014 school year and was replaced or

overridden by an 80-day expulsion that began the following school year. Appellant's

suspension was in effect for three days: June 2, 3, and 4th of 2014. Accordingly, the

trial court did not err in concluding there was no carry-over suspension. Appellant's

second assignment of error is overruled.
Licking County, Case No. 15-CA-22                                                    11


                                               III.

       {¶26} Appellant argues the trial court erred in finding the June 9, 2014

superintendent's notice of expulsion complied with R.C. 3313.66(D).

       {¶27} Appellant first contends the notice of expulsion violates R.C. 3313.66(D)

because it only contains a reference to one public agency, with no contact information,

and does not list any private agencies. R.C. 3313.66(D) provides that the notice of

expulsion for more than twenty school days should provide,

       the pupil and pupil's parent, guardian, or custodian with information about

       services or programs offered by public and private agencies that work

       toward improving those aspects of the pupil's attitudes and behavior that

       contributed to the incident that gave rise to the pupil's expulsion. The

       information shall include the names, addresses, and phone numbers of

       the appropriate public and private agencies.

       {¶28} The June 9, 2014 notice lists a public agency, NDA, with no

accompanying address or phone number and does not list a private agency. Appellant

argues that this omission resulted in a denial of his due process rights.

       {¶29} The Supreme Court of Ohio has stated that students facing suspension or

exclusion from school have property and liberty interests that qualify for protection

under the Due Process Clause under the Fourteenth Amendment. Goss v. Lopez, 419

U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975). In the Goss case, the Court stated that

prior to interference with a protected property interest, a student must be given some

kind of notice and afforded some kind of hearing. Id. One court opined that a student

faced with expulsion must be given the procedural requirements in Goss, plus the right
Licking County, Case No. 15-CA-22                                                      12

to a pre-expulsion hearing before an impartial trier of fact. Turner v. South-Western City

School District, 82 F.Supp.2d 757 (S.D. Ohio 1999). In this case, appellant was given

notice, an opportunity to be heard, and had the right to a pre-expulsion hearing before

an impartial trier of fact.

       {¶30} Other courts addressing directives in R.C. 3313.66(D) focus on whether

the “defect” caused prejudice to the student or implicated the student’s due process

rights. In Brunswick City School Dist. Board of Education v. Formani, the court found

that while the notice of suspension failed to provide information related to the right to

appeal, the error was harmless and did not prejudice the student because the student

did appeal. 9th Dist. Medina No. 1671, 1988 WL 34601 (March 23, 1988); see also

Turner v. South-Western City School District, 82 F.Supp.2d 757 (S.D. Ohio 1999)

(procedural defects are determinative only where they implicate the student’s due

process rights).     In State ex rel Fleetwood v. Hamilton City School District Bd. of

Education, the Court found that the failure to provide a notice of expulsion to the

treasurer as mandated in R.C. 3313.66 did not affect any fundamental right or otherwise

prejudice the student and thus the defect did not affect the legality of the suspension or

expulsion. 20 Ohio App.2d 154, 252 N.E.2d 318 (1st Dist. Butler 1969).

       {¶31} In this case, appellee did provide the name of one agency that may aid the

student based upon the discussion at the hearing before the Superintendent, but

omitted the address and phone number of the entity. The statute does not require that

more than one agency has to be listed. Further, appellant has not shown he was

prejudiced by this omission of the name and address of the agency. At the June 9th

hearing, options for addressing the issues appellant was having were discussed at
Licking County, Case No. 15-CA-22                                                      13


length. Kenny Young stated that NDA appeared to be the best option for appellant and

Sherry Young had already contacted NDA with regards to an application for appellant.

The expulsion notice made reference to NDA and the conversation about NDA at the

June 9 hearing. The omission of the name and phone number of NDA did not impact

appellant’s right to appeal the Superintendent’s expulsion to the Board and appellant

fully participate in the Board hearing. At the Board hearing on August 11th, the parties

discussed private and public educational options for appellant and Kenny Young made

it clear that he was aware of both public and private options for appellant. Accordingly,

there is no evidence that appellant was harmed or prejudiced by the omission of the

address and phone of the agency; or that his due process rights were violated because

of the omission.

      {¶32} Appellant next argues the notice of expulsion violates R.C. 3313.66(D)

because the notice was not given to appellant.       R.C. 3313.66(D) provides that the

superintendent or principal "shall notify in writing the parent, guardian, or custodian of

the pupil and the treasurer of the board of education of the expulsion."

      {¶33} Appellant cites the case of Adrovert, a Medina County Common Pleas

Court case for the proportion that a notice of expulsion must be addressed to the

student.   Adrovet v. Brunswick City School District Board of Education, 106 Ohio

Misc.2d 81, 735 N.E.2d 995 (C.P. 1999). However, Adrovert did not address a notice of

expulsion, rather it addressed a notice of intended expulsion, which is governed by R.C.

3313.66(B)(6) and which must be provided to the student as well as the parent or

custodian. Pursuant to R.C. 3313.66(D), which governs notices of expulsion, the notice

of expulsion need only be provided to the parent, custodian, or guardian of the pupil.
Licking County, Case No. 15-CA-22                                                             14


The June 9, 2014 notice of expulsion was provided to Kenny and Sherry Young,

appellant's guardians/custodians. Accordingly, R.C. 3313.66(D) was met.

       {¶34} Appellant’s third assignment of error is overruled.

                                                IV.

       {¶35} Appellant finally argues that the trial court erred by not finding that the

Superintendent’s June 3, 2014 expulsion hearing notice failed to comply with R.C.

3313.66(B)(6)(a) and/or (b) because: (1) the notice is addressed only to appellant’s

custodian and (2) the expulsion hearing was not scheduled within the requisite time

period.

       {¶36} R.C. 3313.66(B)(6)(a) provides that no pupil shall be expelled “unless,

prior to the pupil’s expulsion, the superintendent * * * : (a) [g]ives the pupil and the

pupil’s parent, guardian, or custodian written notice of the intention to expel the pupil.”

       {¶37} In Stuble v. Cuyahoga Valley Joint Vocational School Dist. Bd. of

Education, 8th Dist. Cuyahoga No. 44412, 1982 WL 5953 (Oct. 7, 1982), notice of

expulsion was mailed to the student’s home, addressed to his parents, contained the

grounds for the expulsion, and the notice of his right to appeal to the Board of

Education. The student argued that the expulsion was invalid because the notice was

addressed to his parents rather than him.          The Court stated that, “[p]resumably,

appellee intended to notify both appellant and his parent. The technique utilized was

both expedient and legally sufficient where, as here, appellant and his parents were

known to reside at the same address.”          Id. Further, that the student suffered no

prejudice because he, his parent, and counsel appeared at the hearing in front of the

Board. Id.
Licking County, Case No. 15-CA-22                                                     15

        {¶38} We find this case analogous to the Stuble case. There is no dispute that

appellant resided at the same address as his guardian/custodian, Kenny Young. The

notice was mailed to that address.     Appellant, his guardian/custodian, and attorney

appeared and fully participated at the June 9th hearing and subsequent appeal to the

Board. Appellant does not assert that he was not aware of the intended expulsion, the

opportunity to appear before the Superintendent, or the time and place of the hearing.

Accordingly, appellant was not prejudiced by any alleged defect in the notice.

        {¶39} Appellant urges this Court to adopt the reasoning as contained in Adrovet

v. Brunswick City School Dist. Bd. of Education, 106 Ohio Misc.2d 81 (Medina C.P.

1999). We first note that this common pleas court decision is not binding on this Court

and no other subsequent reported case cites to Advoret. Further, we find this case

distinguishable from Adrovet because the court in that case specifically found the record

did not establish that the student lived as the same address at his parents.          Id.

Additionally, in Adrovet, there is no indication as to whether the student actually

attended the expulsion hearing.

        {¶40} Appellant further claims the June 9th hearing in front of the

Superintendent was not scheduled within the requisite statutory time period.        R.C.

3313.66(B)(6)(b) provides that the hearing be set not earlier than three and not later

than five school days after the notice of expulsion. In this case, the notice of intended

expulsion was provided on June 3, 2014. The last day of the school year was June 4,

2014.    The expulsion hearing was held on June 9, 2014.        At the trial court level,

appellant first, in his brief, argued that the hearing was more than five days after the

notice was given on June 3. After appellee correctly stated in its brief that the statute
Licking County, Case No. 15-CA-22                                                      16


requires the hearing to be set within five school days, appellant changed his argument

in his reply brief in front of the trial court and instead argued that the hearing was set

earlier than three days after notice was given as there was only one day of school

remaining when the notice was sent.

        {¶41} We first note that appellant never raised this issue in front of the

administrative agency.      Errors which are not brought to the attention to the

administrative agency by objection or otherwise are waived and may not be raised on

appeal. Stores Realty Co. v. Cleveland, 41 Ohio St.2d 41, 322 N.E.2d 629 (1975);

Morgan v. Girard City School Dist. Bd. of Education, 90 Ohio App.3d 627 (9th Dist.

1993). Further, appellant cites no authority for his contention that the superintendent

was required to wait and cause unnecessary delay until the next school year began to

hold the expulsion hearing. As noted by one court, “the spirit of R.C. 3313.66 clearly

intends that a pupil should not risk cold evidence nor lose valuable classroom time to

administrative delay on the part of disciplining school officials.” Stuble v. Cuyahoga

Valley Joint Vocational School Dist. Bd. of Education, 8th Dist. Cuyahoga No. 44412,

1982 WL 5953 (Oct. 7, 1982). Appellant did not object to the hearing date, or request

an extension of time either before or during the hearing, despite the language contained

in the notice of expulsion stating he could do so. Finally, appellant does not assert that

he was prejudiced by the hearing date or that his rights were affected by the hearing

date.

        {¶42} Appellant’s fourth assignment of error is overruled.
Licking County, Case No. 15-CA-22                                               17


      {¶43} Based on the foregoing, appellant’s assignments of error are overruled.

The March 9, 2015 judgment entry of the Licking County Common Pleas Court is

affirmed.

By Gwin, P.J.,

Hoffman, J., and

Farmer, J., concur